          Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 1 of 16




 1   Christine K Wee– 028535
     ACLU FOUNDATION OF ARIZONA
 2   3707 North 7th Street, Suite 235
 3   Phoenix, Arizona 85014
     Telephone: (602) 650-1854
 4   Email: cwee@acluaz.org
 5   Joshua A. Block*
     Leslie Cooper*
 6
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 7   125 Broad Street, Floor 18
     New York, New York 10004
 8   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
 9   E-Mail: lcooper@aclu.org
10   *Admitted pro hac vice

11   Wesley R. Powell*
     Matthew S. Friemuth*
12   Nicholas Reddick*
     WILLKIE FARR & GALLAGHER LLP
13
     787 Seventh Avenue
14   New York, New York 10019
     Telephone: (212) 728-8000
15   E-Mail: wpowell@willkie.com
     E-Mail: mfriemuth@willkie.com
16   E-Mail: nreddick@willkie.com
17   *Admitted pro hac vice

18
     Attorneys for Plaintiff Russell B. Toomey
19
                               UNITED STATES DISTRICT COURT
20
                                     DISTRICT OF ARIZONA
21

22   Russell B. Toomey,
                                                   Case No.19-cv-00035-TUC-RM (LAB)
23                      Plaintiff,
24   v.
                                                   JOINT STATUS REPORT
25   State of Arizona; Arizona Board of Regents,
26   D/B/A University of Arizona, a governmental
     body of the State of Arizona; et al.,
27
                          Defendants.
28
      Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 2 of 16




 1          Having met and conferred on September 29, 2020, the parties submit this Joint
 2   Report per Federal Rule of Civil Procedure 26(f) and the Court’s order of August 14, 2020
 3   (Doc. 114). The following numbered brief statements track those matters that the Court
 4   laid out in its order. Id.
 5         1. Nature of the case.
 6         Plaintiffs’ Position:
 7          Dr. Toomey is a man who is transgender, which means that he has a male gender
 8   identity, but the sex assigned to him at birth was female. Being transgender is not a mental
 9   disorder, but transgender men and women may require treatment for “gender dysphoria,”
10   which is the diagnostic term for the clinically significant distress experienced as a result of
11   the incongruence of one’s gender with their assigned sex and the physiological
12   developments associated with that sex. The widely accepted standards of care for treating
13   gender dysphoria are published by the World Professional Association for Transgender
14   Health (“WPATH”). Under the WPATH standards, medically necessary treatment for
15   gender dysphoria may require medical steps to affirm one’s gender identity and transition
16   from living as one gender to another. This treatment, often referred to as gender-affirming
17   care or transition-related care, may include hormone therapy, surgery (sometimes called
18   “sex reassignment surgery” or “transition related surgery”), and other medical services that
19   align individuals’ bodies with their gender identities.
20          In accordance with the WPATH Standards of Care, Dr. Toomey’s treating physicians
21   have recommended that he receive a hysterectomy as a medically necessary treatment for
22   gender dysphoria. Transition-related surgical care is routinely covered by private insurance
23   programs and recognized as medically necessary by every major medical organization in the
24   United States to consider the question. No major medical organization has taken the position
25   that transition-related care categorically is not medically necessary or advocated in favor of
26   a categorical ban on insurance coverage for transition-related procedures.
27          Dr. Toomey’s healthcare coverage is provided and paid for by the State of Arizona
28   through a self-funded health insurance plan (“the Plan”). The Plan generally provides
                                                   2
      Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 3 of 16




 1   coverage for medically necessary care, subject to certain exclusions. In the event that the
 2   Plan denies coverage for a treatment based on purported lack of medical necessity, the Plan
 3   provides a right to appeal the decision to an independent reviewer at the third-party claims
 4   administrator and, if necessary, to further appeal to an external independent review
 5   organization.
 6          The Plan does not apply these generally applicable standards and procedures for
 7   evaluating medical necessity for surgical care for gender dysphoria. Instead, the Plan
 8   categorically denies all coverage for “[g]ender reassignment surgery” regardless of whether
 9   the surgery qualifies as medically necessary. All four of the health insurance companies who
10   serve as Network Providers for the Plan have adopted internal policies and standards for
11   determining when transition-related surgery for gender dysphoria is medically necessary
12   and, thus, covered. But, as a result of the Plan’s “gender reassignment surgery” exclusion,
13   the Network Providers do not apply those internal policies and standards when administering
14   the Plan to Arizona State employees and, instead, automatically deny coverage of transition-
15   related surgery.
16          As a result of the Plan’s categorical exclusion for “gender reassignment surgery,” Dr.
17   Toomey was denied preauthorization for a hysterectomy on August 10, 2018. The denial
18   was based solely on the Plan’s exclusion for “gender reassignment surgery.” Dr. Toomey
19   alleges that the “gender reassignment surgery” exclusion facially discriminates on the basis
20   of sex in violation of Title VII of the Civil Rights Act of 1964 and the Equal Protection
21   Clause of the Fourteenth Amendment. Both claims have been certified as class actions for
22   injunctive relief pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure. For the
23   Title VII claim, the Class consists of: “Current and future individuals (including Arizona
24   State employees and their dependents), who are or will be enrolled in the self-funded Plan
25   controlled by the Arizona Department of Administration, and who have or will have medical
26   claims for transition-related surgical care.” For the equal protection claim, the Class consists
27   of: “Current and future employees of the Arizona Board of Regents who are or will be
28   enrolled in the self-funded Plan controlled by the Arizona Department of Administration,
                                                    3
      Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 4 of 16




 1   and who have or will have medical claims for transition related surgical care.”
 2   On behalf of himself and the certified Classes, Dr. Toomey seeks a declaration that the
 3   “gender reassignment surgery” exclusion violates Title VII and the Equal Protection Clause;
 4   a permanent injunction prohibiting Defendants from enforcing the “gender reassignment
 5   surgery” to exclude coverage for gender affirming surgery that would otherwise be
 6   recognized as medically necessary pursuant to the Plan’s generally applicable standards and
 7   procedures; attorney’s fees; and such other relief that the Court deems just and proper.
 8          The State of Arizona’s, Paul Shannon’s, and Andy Tobin’s (collectively, the
 9   “State Defendants”) Position:
10          Dr. Toomey is a man who is transgender, which means that he identifies as having a
11   male gender but was born female—the sex assigned to him at birth. Transgender men and
12   women may require treatment for “gender dysphoria,” which is a term that describes the
13   feeling of discomfort or distress that might occur in people whose gender identity differs
14   from their sex assigned at birth or sex-related physical characteristics. Transgender people
15   might experience gender dysphoria at some point in their lives but not everyone is affected.
16   Some transgender people feel at ease with their bodies, either with or without medical
17   intervention. That is, not all transgender individuals feel significant distress, and not all
18   require treatment.
19          Some entities, including the World Professional Association for Transgender Health
20   (“WPATH”), have published standards of care for gender dysphoria. Treatments for gender
21   dysphoria may include hormone therapy, surgery (sometimes called “sex reassignment
22   surgery” or “transition related surgery”), and other medical services that align and
23   individual’s body to the individual’s gender identity.
24          Dr. Toomey receives healthcare coverage through a self-funded health plan (“Plan”)
25   provided by the State of Arizona through the Arizona Department of Administration
26   (“ADOA”). Under the Plan, a covered service is one that is both medically necessary and
27   eligible for payment under the Plan. Thus, coverage can be denied either because a service
28   is not medically necessary or because it is an excluded service (regardless of whether it is
                                                   4
      Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 5 of 16




 1   medically necessary). Further, not all services, treatments, and procedures deemed
 2   medically necessary by a clinician are covered under the Plan. The Plan identifies fifty-
 3   three surgical procedures, treatments, and other medical services that are excluded from
 4   coverage. One such exclusion is for “[g]ender reassignment surgery.” Each of these
 5   exclusions applies regardless of the employee’s gender or sex. In the event that the Plan
 6   denies coverage for a treatment (either because it is not medically necessary or is excluded),
 7   the Plan provides a right to appeal the denial to an independent reviewer at the third-party
 8   claims administrator and, if necessary, to further appeal to an external independent review
 9   organization. As part of that process, the Plan allows Participants to appeal a denial the
10   Participant believes is contrary to law.
11          Dr. Toomey’s treating physicians recommended that he receive a hysterectomy as a
12   medically-necessary treatment for gender dysphoria. Dr. Toomey was denied
13   preauthorization for the surgery on August 10, 2018. The denial was based on the Plan’s
14   exclusion for “gender reassignment surgery”—a procedure health plans are not required to
15   cover. Dr. Toomey did not follow the appeal process, as described in the Plan, to challenge
16   this decision.
17          Dr. Toomey alleges that the “gender reassignment surgery” exclusion discriminates
18   based on his status as a transgender man in violation of Title VII of the Civil Rights Act of
19   1964 and the Equal Protection Clause of the Fourteenth Amendment. Both claims have been
20   certified as class actions for injunctive relief. On behalf of himself and the certified classes,
21   Dr. Toomey seeks a declaration that the “gender reassignment surgery” exclusion violates
22   Title VII and the Equal Protection Clause; a permanent injunction prohibiting Defendants
23   from enforcing the “gender reassignment surgery” exclusion and begin coverage for gender
24   affirming surgery that would otherwise be recognized as medically necessary pursuant to
25   the Plan’s generally applicable standards and procedures; attorneys’ fees; and such other
26   relief that the Court deems just and proper. If the Court finds that the Plan’s exclusion for
27   gender reassignment surgery violates Title VII or the Equal Protection Clause of the
28   Fourteenth Amendment or orders a permanent or preliminary injunction prohibiting
                                                    5
      Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 6 of 16




 1   Defendants from enforcing the exclusion, then the Plan will need to determine on a case-by-
 2   case basis, including Dr. Toomey’s case, whether a claim for gender reassignment surgery
 3   is medically necessary and thus covered by the Plan.
 4          The State Defendants assert that the Plan’s exclusion violates neither Title VII or the
 5   Equal Protection Clause, and that Dr. Toomey’s requested relief should be denied.
 6         Violations of Title VII
 7          Plaintiffs’ Position: Dr. Toomey, on behalf of the certified class, brings a claim
 8   for violations of Title VII of the Civil Rights Act of 1964 against the State of Arizona and
 9   the Arizona Board of Regents. The State of Arizona and the Arizona Board of Regents are
10   employers as that term is defined in Title VII, 42 U.S.C. § 2000e-(a) and (b). An employer-
11   sponsored health plan is part of the “compensation, terms, conditions, or privileges of
12   employment.” 42 U.S.C. § 2000e-2(a)(l).
13          The employer-sponsored health plan provided by the State of Arizona and the
14   Arizona Board of Regents facially discriminates based on transgender status and gender
15   nonconformity by categorically excluding coverage for all medically necessary “gender
16   reassignment surger[ies].” The “gender reassignment surgery” exclusion discriminates
17   because of sex because an employee’s sex assigned at birth is a but-for cause of their
18   transgender status and their need for surgery to treat gender dysphoria. The “gender
19   reassignment surgery” exclusion also facially discriminates against employees by explicitly
20   excluding medically necessary surgery because the surgery is performed for the gender-
21   nonconforming purpose of gender transition.
22          By providing a facially discriminatory employer-sponsored health plan, the State of
23   Arizona and the Arizona Board of Regents have unlawfully discriminated—and continue to
24   unlawfully discriminate—against Dr. Toomey and members of the proposed class “with
25   respect to [their] compensation, terms, conditions, or privileges of employment, because of
26   . . . sex.” 42 U.S.C. § 2000e-2(a)(l).
27          Title VII does not provide a “cost justification defense” for employers offering
28   facially discriminatory insurance policies. Defendants are not required to cover all medically
                                                   6
      Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 7 of 16




 1   necessary surgeries, but Defendants may not adopt insurance exclusions that facially
 2   discriminate on the basis of sex.
 3          The State Defendants’ Position: The State Defendants argue that the Health Plan
 4   exclusion does not discriminate on the basis of sex, sex stereotyping, or transgender status.
 5   The Health Plan—which excludes “gender reassignment surgery” for members of both natal
 6   sexes—applies neutrally to both men and women and does not result in disparate,
 7   disadvantageous treatment of similarly-situated male or female employees. The Health Plan
 8   provides coverage for some gender transition services, including mental health counseling
 9   and hormone therapy deemed medically necessary by a clinician to treat gender dysphoria-
10   demonstrating the Health Plan does not eliminate coverage for all gender transition
11   treatment. Also, a medical plan is not required to cover all medically necessary procedures.
12   Aside from certain minimum requirements, health plans have broad discretion to exclude
13   treatments or procedures even if they are medically-necessary.          Plans may exclude
14   medically-necessary services, treatments, and procedures even if they affect one sex more
15   than the other such as excluding coverage for breast reduction surgeries when it is medically
16   necessary. See e.g., Martin v. Masco Indus. Employees’ Benefit Plan, 747 F. Supp 1150,
17   1151 (W.D. Pa 1990). The gender reassignment surgery exclusion is just one of many
18   exclusions in the Health Plan-all of which apply to various individuals regardless of medical
19   necessity or sex of the health plan participant or beneficiary. Thus, there has been no
20   violation of Title VII.
21          The Arizona Board of Regents’, Fred Duval’s, Jay Heiler’s, Ram Krishna’s,
22   Lyndel Manson’s, Larry Penley’s, Bill Ridenour’s, Karrin Taylor Robson’s, Ron
23   Shoopman’s (collectively, “ABOR”) Position: Arizona law requires ABOR to “accept the
24   benefit level, plan design, insurance providers, premium level and other terms and
25   conditions determined by” the State Defendants. A.R.S. § 38-656(E); see also A.R.S. § 38-
26   656(B) (providing that, when ABOR participates in the State Defendants’ health insurance,
27   the State Defendants’ plan “shall be the only health . . . insurance coverage offered to”
28   ABOR’s employees). As such, ABOR argues that it has not had and does not have the
                                                  7
      Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 8 of 16




 1   reasonable authority to independently offer the coverage outside the Plan or to remove the
 2   Plan exclusion requested by Plaintiff.
 3          ABOR has, however, consistently urged the State Defendants to remove the types of
 4   coverage exclusions at issue in this case, but the State Defendants have not eliminated all of
 5   those exclusions. That decision was in the State Defendants’ sole control.
 6          ABOR does not object to the Plaintiff’s requested preliminary or permanent
 7   injunctive relief against the State Defendants. ABOR also does not object to the requested
 8   preliminary or permanent injunctive relief against it so long as the injunction (1) is entered
 9   contemporaneously with and is no greater than the injunction entered against the State
10   Defendants, and (2) is not entered against the individually named Regents because the
11   injunction entered against ABOR would apply to them under Federal Rule of Civil
12   Procedure 65(d)(2)(B) and because the Regents are predictably subject to change.
13          Violations of the Equal Protection Clause
14          Plaintiffs’ Position: Dr. Toomey, on behalf of the certified class, brings a claim
15   for violations of the Equal Protection Clause of the Fourteenth Amendment against the
16   individual members of the Board of Regents and against Andy Tobin, Director of the
17   Arizona Department of Administration, and Paul Shannon, Assistant Director of the Benefit
18   Services Division of the Arizona Department of Administration.
19          At all relevant times, Defendants Shoopman, Krishna, Ridenour, Penley, Manson,
20   Robson, Heiler, DuVal, Shannon and Tobin have acted under color of State law. Pursuant
21   to 42 U.S.C. § 1983, Defendants Shoopman, Krishna, Ridenour, Penley, Manson, Robson,
22   Heiler, DuVal, Shannon and Tobin are liable in their official capacities, for declaratory and
23   injunctive relief for violations of the Equal Protection Clause.
24          In their official capacity as officers and members of the Arizona Board of Regents,
25   Defendants Shoopman, Krishna, Ridenour, Penley, Manson, Robson, Heiler, and DuVal are
26   responsible for the terms and conditions of employment at the University of Arizona.
27          In his official capacity as Director of the Arizona Department of Administration,
28   Defendant Andy Tobin is responsible for “determin[ing] the type, structure, and components
                                                   8
      Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 9 of 16




 1   of the insurance plans made available by the Department [of Administration].” Ariz. Admin.
 2   Code R2-6-103.
 3          In his official capacity as Acting Assistant Director of Benefit Services Division of
 4   the Arizona Department of Administration, Defendant Paul Shannon has direct oversight
 5   and responsibility for administering the benefits insurance programs for State employees,
 6   including employees of the Arizona Board of Regents.
 7          The Equal Protection Clause of the Fourteenth Amendment provides: “No State shall
 8   . . . deny to any person within its jurisdiction the equal protection of the laws.” Arizona State
 9   employees are protected by the Equal Protection Clause. The employer-sponsored health
10   plan provided by the State of Arizona and the Arizona Board of Regents facially
11   discriminates based on sex and transgender status by categorically excluding coverage for
12   all medically necessary “gender reassignment surgery.”
13          Discrimination based on sex and transgender status is subject to heightened scrutiny
14   under the Equal Protection Clause and must be substantially related to an important
15   governmental interest. Under Ninth Circuit precedent, discrimination based on sex and
16   transgender status is subject to heightened scrutiny under the Equal Protection Clause and
17   must be substantially related to an important governmental interest. Karnoski v. Trump, 926
18   F.3d 1180, 1200 (9th Cir. 2019).
19          Because medical transition from one sex to another inherently transgresses gender
20   stereotypes, denying medically necessary coverage for based on whether surgery is
21   performed for purposes of “gender reassignment” constitutes impermissible discrimination
22   based on gender nonconformity.
23          Because the need to undergo gender transition is a defining aspect of transgender
24   status, discrimination based on gender transition is discrimination against transgender
25   individuals as a class.
26          The “gender reassignment surgery” exclusion is not substantially related to a
27   legitimate governmental interest in controlling costs because the Supreme Court has held
28   that concerns about costs are insufficient to justify gender-based discrimination in the
                                                    9
     Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 10 of 16




 1   distribution of employment-related benefits under heightened scrutiny.
 2          The “gender reassignment surgery” exclusion is not even rationally related to a
 3   legitimate governmental interest in controlling costs because it arbitrarily distinguishes
 4   between similarly situated groups based on animus, sex stereotypes, and moral disapproval.
 5          State Defendants’ Position: State Defendants argue that the Health Plan does not
 6   target transgender persons. The gender reassignment surgery exclusion is one of many
 7   different exclusions in the Health Plan that apply to various individuals (both transgender
 8   and cisgender) regardless of medical necessity. Further, transgender individuals are covered
 9   under the Health Plan, and they receive coverage for medically necessary treatments in the
10   vast majority of cases. All persons-transgender and cisgender-are subject to numerous
11   exclusions for various treatments, procedures, or surgery that may be “medically necessary.”
12   Further, the Health Plan provides coverage for some gender transition services, including
13   mental health counseling and hormone therapy deemed medically necessary by a clinician.
14   The Health Plan does not eliminate coverage for all gender transition treatment. Further,
15   numerous courts have held that transgender persons are not a suspect or quasi-suspect class,
16   and as a result, applied the rational basis test to classifications based on transgender status.
17   The Supreme Court of the United States’ recent decision in Bostock v. Clayton Cty., Georgia
18   , ___ U.S. ___, 140 S. Ct. 1731, 207 L. Ed. 2d 218 (2020) does not change this. In Karnoski
19   v. Trump, the Ninth Circuit Court of Appeals did not find that transgender persons are a
20   suspect or quasi-suspect class. 926 F.3d 1180, 1200-01 (9th Cir. 2019). The court in
21   Karnoski applied a level of scrutiny greater than a rational basis test because the policy at
22   issue was facially discriminatory, which is not the case here. Id. at 1200. It is the State
23   Defendants’ position that Plaintiff cannot overcome a strong presumption of validity that
24   the exclusion does not bear a rational relation to a legitimate state purpose.
25          ABOR’s Position: ABOR incorporates here its position on the Title VII issue above,
26   which is directly applicable to Dr. Toomey's legal arguments on the Equal Protection claims
27   against ABOR.
28
                                                   10
     Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 11 of 16




 1   2.    Factual and legal issues genuinely in dispute, and whether they can be narrowed
     by stipulation or motion.
 2
            Whether the “gender reassignment surgery” exclusion discriminates against
 3
     employees because of sex, in violation of Title VII.
 4
            Whether the “gender reassignment surgery” exclusion discriminates against
 5
     beneficiaries on the basis of sex under the Equal Protection Clause.
 6
            Whether the “gender reassignment surgery” exclusion discriminates against
 7
     beneficiaries on the basis of transgender status under the Equal Protection Clause.
 8
            Whether discrimination against transgender individuals is subject to heightened
 9
     scrutiny under the Equal Protection Clause.
10
            Whether the “gender reassignment surgery” exclusion is substantially related to an
11
     important governmental interest. The parties have narrowed the issues in this dispute by
12
     agreeing that the medical necessity of gender affirming surgery will not be an issue in this
13
     case. That is, if it is determined that the exclusion violates Title VII or the Equal Protection
14
     Clause of the Fourteenth Amendment, the Plan will then need to determine medical
15
     necessity on case by case basis. However, the State Defendants, by agreeing with this
16
     stipulation, do not concede that Plaintiff’s requested procedure (or those that other members
17
     of the Classes may request) is medically necessary. The parties may also be able to narrow
18
     the issues in dispute by stipulating that the only governmental interest relied upon by State
19
     Defendants is an interest in controlling costs.
20
            Whether the “gender reassignment surgery” exclusion is rationally related to a
21
     legitimate governmental interest. The parties may also be able to narrow the issues in
22
     dispute by stipulating that only governmental interest relied upon by State Defendants is an
23
     interest in controlling costs.
24
            Whether the decision to exclude gender reassignment surgery in the Health Care
25
     Plan was actually motivated by a legitimate governmental interest.
26
     3.    Jurisdictional basis of the case.
27
            Plaintiff asserts that the Court has jurisdiction over this action per 28 U.S.C. §1331
28
                                                   11
     Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 12 of 16




 1   because it arises under the Constitution of the United States.
 2   4.   Parties not yet served, and parties that have not filed an answer or other
     appearance.
 3

 4          All parties have been served and/or Defendants do not contest service at this time.

 5   All parties have filed an answer.

 6   5.    Names of parties not subject to the Court’s jurisdiction.

 7          Defendants do not contest the Court’s personal jurisdiction at this time.

 8   6.     Dispositive or partially dispositive issues to be decided by pretrial motions, and
     legal issues about which pretrial motions are contemplated.
 9
            Plaintiffs filed a Motion for Preliminary Injunction which has been fully briefed by
10
     the parties. The parties anticipate filing cross-motions for summary judgment at the close
11
     of discovery.
12
     7.   Whether the case is suitable for reference to arbitration, to a special master, or
13   a United States Magistrate Judge.

14          The parties do not consent to referring the case to arbitration, a special master, or a

15   United States Magistrate Judge.

16   8.    The status of related cases.

17          The plaintiffs in D.H., et al. v. Snyder, No. 4:20-cv-00335-TUC-SHR, filed a Motion

18   to Transfer Case to Judge Rosemary Marquez on August 11, 2020. (Doc. 113). That case

19   challenges a categorical exclusion for “gender reassignment surgery” in Arizona’s Medicaid

20   program for minors. The Court denied that motion on October 20, 2020.

21   9.  Statement of the parties’ compliance with the discovery requirements of the
     Mandatory Initial Discovery Pilot Project.
22
            The parties have exchanged initial disclosures and document productions consistent
23
     with the Mandatory Initial Discovery Pilot Program.
24
            Plaintiff served the parties with his initial discovery responses on April 17, 2019, and
25
     his amended initial discovery responses on March 26, 2020.
26
            Defendant ABOR served the parties with their initial disclosures on April 17, 2019.
27
     Defendant ABOR then served the parties with a total of six supplemental disclosures on the
28
                                                   12
     Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 13 of 16




 1   following dates: April 22, 2019, May 29, 2019, July 9, 2019, April 17, 2020, June 10, 2020,
 2   and July 15, 2020.
 3          State Defendants served the parties with their initial disclosures on February 5, 2020,
 4   and their First Amended Mandatory Initial Discovery Responses on September 28, 2020.
 5   10. Suggested changes, if any, in the limitations on discovery imposed by the Local
     Rules and the Federal Rules of Civil Procedure.
 6
            None.
 7
     11.   Proposed deadlines for:
 8
                 EVENT                                DEADLINE
 9    Filing motions to amend the      NOVEMBER 30, 2020
10    complaint and to join
      additional parties
11
      Pretrial disclosure of lay       DECEMBER 21, 2020;
12    witnesses, expert witnesses,     FEBRUARY 1, 2021;
      and expert testimony             MARCH 15, 2021 (RESPECTIVELY)
13
      Completing discovery             MAY 3, 2021
14
      Filing of dispositive motions    JUNE 7, 2021
15

16    Lodging proposed joint           Within 30 days after resolution of the dispositive
      pretrial order                   motion; if no dispositive motion is filed then July 5,
17                                     2021.
18    Filing a joint letter to the     Plaintiffs propose that the parties will meet and
      Court concerning the status      confer regarding the timing of this deadline, and
19    of settlement discussions        propose dates prior to the close of fact discovery.
20   12.   Estimated date and length of trial.
21          Plaintiffs propose that the parties will meet and confer regarding these deadlines and
22   requirements and submit proposed dates prior to the close of fact discovery. The parties
23   anticipate the trial length to be no longer than two weeks in duration.
24   13.   Whether a jury trial has been requested.
25         A jury trial has not been requested.
26   14. The prospects for settlement, including any request to have a settlement
     conference before a United States Magistrate Judge.
27

28          The parties do not think a settlement conference would be productive at this stage
                                                  13
     Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 14 of 16




 1   of the case, but may request a settlement conference after the Court rules on Plaintiff’s
 2   Motion for a Preliminary Injunction.
 3
     15. Whether any unusual, difficult, or complex problems or issues exist that would
 4   require this case to be placed on the complex track for case management purposes.

 5          The parties do not believe this case poses any unusual, difficult, or complex problems
 6   that would merit the case being placed on the complex track for case management purposes.
 7   16. Any other matters that the parties feel will aid the Court in expediting the
     disposition of this matter efficiently.
 8

 9          None at this time.

10          Respectfully submitted this 23rd day of October, 2020.
11
                                       ACLU FOUNDATION OF ARIZONA
12                                     By /s/ Christine K. Wee
                                            Christine K. Wee
13
                                       AMERICAN CIVIL LIBERTIES UNION
14                                     FOUNDATION
                                          Joshua A. Block*
15                                        Leslie Cooper*
16
                                       WILLKIE FARR & GALLAGHER LLP
17                                        Wesley R. Powell*
                                          Matthew S. Friemuth*
18                                        Nicholas Reddick*
                                          *admitted pro hac vice
19
                                       Attorneys for Plaintiffs
20
                                       /s/ Ryan Curtis (with permission)
21                                          Ryan Curtis
22                                          Shannon Cohan
                                            Amy Abdo
23                                          Fennemore Craig
                                            2394 E Camelback Rd., Ste. 600
24
                                            Phoenix, AZ 85016-3429
25                                          rcurtis@fclaw.com
                                            scohan@fclaw.com
26                                          amy@fclaw.com
27                                     Attorneys for Defendants State of Arizona,
                                       Andy Tobin, and Paul Shannon
28
                                                  14
     Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 15 of 16




 1                              /s/ Paul F. Eckstein (with permission)
                                    Paul F. Eckstein
 2
                                    Austin C. Yost
 3                                  PERKINS COIE LLP
                                    2901 N. Central Ave., Suite 2000
 4                                  Phoenix, Arizona 85012-2788
 5                                  PEckstein@perkinscoie.com
                                    AYost@perkinscoie.com
 6
                                Attorneys for Defendants Arizona Board of Regents,
 7
                                d/b/a University of Arizona; Ron Shoopman; Larry
 8                              Penley; Ram Krishna; Bill Ridenour; Lyndel Manson;
                                Karrin Taylor Robson; Jay Heiler; and Fred Duval
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           15
     Case 4:19-cv-00035-RM-LAB Document 128 Filed 10/23/20 Page 16 of 16




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on October 23, 2020, I electronically transmitted the attached
 3   document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4   will be sent by email to all parties by operation of the Court’s electronic filing system.
 5
                                        /s/ Christine K. Wee
 6
                                        Christine K. Wee
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   16
